                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Reginald William Lindsey,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00350-FDW
                                      )
                 vs.                  )
                                      )
            James Exum,               )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 27, 2020 Order.

                                               August 27, 2020




        Case 3:19-cv-00350-FDW Document 14 Filed 08/27/20 Page 1 of 1
